1)ISMISS;   OpillOll   hied January 23, 2013.




                                         In The
                                  (!Inurt øf ijcaki
                         .Fift!i Dntrirt rf xai at Ja1tai
                                      No. 05-12-01 172-CV

            IZZY ASUKENAZY AND JONAThAN AGUS, Appellants

                             WELLS FARGO, N.A., Appellee

                         On Appeal from the 14th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC—12-04619

                                           OPINION
                          Before Justices FitzGerald, Fillmore and Evans
                                     Opinion by Justice Evans
       Before the Court is appellants’ January 16, 2013 unopposed motion to dismiss appeal.

We grant appellants’ motion and dismiss the appeal. See




                                                    JUSTICE




121 172F.P05
                                  (itutri   Lii   Apri15
                        3FiftIi Jit1rir1    tit Lixt tt       Jt11ai
                                          JUDGMENT

Izzy Ashkenazy and Jonathan Agus,                  On Appeal from the 14th Judicial District
Appellants                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-12-04619.
No. 05-12-01 172-CV        V.                      Opinion delivered by Justice Evans.
                                                   Justices FitzGerald and Fillmore
Wells Fargo, N.A., Appellee                        participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMiSSED.

       Subject to any agreement of the parties, it is ORDERED that appellee Wells Fargo, N.A.
recover its costs of this appeal from appellants Izzy Ashkenazy and Jonathan Agus.


Judgment entered this January 23, 2013.




                                                        W. EVANS
                                                  JUSTiCE